I concur in the judgment, and also in what is said as to the sufficiency of the item of $2,000 referred to in the opinion to constitute a valid consideration to that extent. I am not prepared, however, to hold that the note was to any extent invalid for lack of consideration or otherwise. It was duly executed by the corporation in pursuance of a resolution of the board of directors and in consideration of an acknowledged indebtedness appearing on its books. I see no evidence of any fraud in the transaction on the part of the plaintiff, who, if not defrauded, was in some way induced to advance large sums of money for the benefit of the other corporators and the corporation, which she was under no peculiar obligation to pay. As to the question whether, under the agreements between the corporators, written or oral, and the agreement of assignment between the corporators and the corporation, she could, in the absence of any action upon the part of the corporation, have recovered the amounts advanced by her, I express no opinion. But she naturally and in good faith claimed the right to recover these sums, and it was competent for the board of directors to determine on the validity of her claim, and to issue the obligation of the company for its payment. Whether or not they were mistakes in this action, I am not prepared to say that the claim of the plaintiff did not constitute a sufficient consideration for the note. I deem it unnecessary, however, under the circumstances, to enter upon a particular examination of this point, or to express a definite opinion thereon; and I am, therefore, of the opinion that the judgment and order appealed from should be reversed and the cause remanded for a new trial, without any special instructions.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 15, 1906, Beatty, C. J., dissenting. *Page 431